NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



BETTY MITCHELL,                  )
                                 )
           Appellant,            )
                                 )
v.                               )                     Case No.    2D13-5871
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed May 22, 2015.

Appeal from the Circuit Court for Polk
County; Robert E. Beach, Senior
Judge.

Gary J. Schwartz of Brownstone, P.A.,
Winter Park, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa,
for Appellee.



KELLY, Judge.


              Betty Mitchell challenges the final order denying her motion for

postconviction relief alleging multiple claims of ineffective assistance of counsel.
She correctly argues that the postconviction court failed to make factual findings, either

orally at the evidentiary hearing or in its written order, to support the denial of her

claims. Accordingly, we reverse the final order and remand so that the court can make

further findings of fact and conclusions of law as to the issues raised at the evidentiary

hearing. See Fla. R. Crim. P. 3.850(f)(8)(A); Strianese v. State, 880 So. 2d 759 (Fla. 2d

DCA 2004); Hunter v. State, 87 So. 3d 1273 (Fla. 1st DCA 2012).

              Reversed and remanded with directions.




ALTENBERND and KHOUZAM, JJ., Concur.




                                             -2-